El Jvlz Asociado Bit. Wolf,
emitió la siguiente opi-nión del Tribunal.
La presente es una apelación contra resolución de la Corte de Distrito de Ponce desestimando la solicitud del apelante pidiendo auto de Habeas Corpus. El apelante alega que su prisión es ilegal; Primero. — Porque el man-damiento partí su prisión no se ajustaba á las prescrip-ciones de.la Sección 327 del Código de Enjuiciamiento Criminal, y Segundo. — Porque la sentencia de la Corte imponía una prisión de cien días á falta de pago de la multa de cien dollars. La sentencia era por tres meses de prisión más cien días equivalente á una multa de cien dollars.. La multa era la pena, y si bien la sentencia era defectuosa al fijar un término de cien días como la alternativa, este defecto no invalidará la multa ó el pe-, í'íoclo de tiempo que debe legalmente sufrir el prisionero. A este fin es la opinión de la Corte Suprema en el caso de Losó Avila Alicea fallado el día 21 de Octubre, 1903, *496por lo que la opinión del Juez' de la Corte de Distrito de Ponce estaba por lo tanto bien fundada con respecto al particular. El preso no lia sufrido los 90 días de prisión que era el máximum de la pena alternativa.
Sin embargo, la prisión es ilegal, porque la orden de prisión deja de cumplir con las prescripciones de la sec-ció 327 ya citada. Los términos de la ley exigen clara-mente una copia certificada de la sentencia, y por las razones expuestas en la opinión de esta Corte en el caso de Ex liarte Justo Aranzamendi, de fecha Mayo 18,1905, el preso no puede ser detenido de acuerdo con la orden de prisión presentada.

Revocada.

Jueces concurrentes: Sres. Presidente Quinones, y Asociados, Hernández, Higueras y MacLeary.